AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                           F~LED
                                                                                                               APR 13 2019
                                         UNITED STATES DISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNIA                           CLERK, U.S. DISTRiCT   COIJi~T
                                                                                                   SOUTHrnN DISTRICT OF CALIFORN!t.
               UNITED STATES OF AMERICA                             JUDGMENT IN AC                   •                      ·--- E"'UT}'._,
                                    v.                              (For Offenses Committed On or After November 1, 1987)
                     ANDREW DULLEY (2)
                                                                       Case Number:         3:18-CR-04207-WQH

                                                                    Frank Michael Rafferty, RET
                                                                    Defendant's Attorney
USM Number                          79499-298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)           One of the Information

D was found guilty on count( s)
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Nature of Offense                                                                                     Count
21:846, 84l(a)(l)- Distribution of Cocaine                                                                                  1




     The defendant is sentenced as provided in pages 2 through                6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)       ~~~~~~~~~~~~~~
                                                              is          dismissed on the motion of the United States.

[:gj   Assessment: $100.00 imposed


D      NTA Assessment*:$

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI    See fine page            D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendaot must notify the United States Attorney for this district within 30 days of aoy
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendaot must notify the court and United States Attorney of
aoy material change in the defendaot's economic circumstaoces.
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                   ANDREW DULLEY (2)                                                     Judgment - Page 2 of 6
CASE NUMBER:                 3:18-CR-04207-WQH

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 25 months.




 D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 t:8:I   The court makes the following recommendations to the Bureau of Prisons:
            1. Designated to a facility in the Western Region, as close to Southern California as possible.
            2. Residential Drug Abuse Program (RDAP)




 D       The defendant is remanded to the custody of the United States Marshal.

 D       The defendant must surrender to the United States Marshal for this district:
         D       at _ _ _ _ _ _ _ _ A.M.
         D       as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
         Prisons:
         t:8:I   by noon on 08/30/2019.
         D       as notified by the United States Marshal.
         D       as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this judgment as follows:

         Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3:18-CR-04207-WQH
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              ANDREW DULLEY (2)                                                            Judgment - Page 3 of 6
     CASE NUMBER:            3:18-CR-04207-WQH

                                                SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years.

                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:18-CR-04207-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  ANDREW DULLEY (2)                                                                       Judgment - Page 4 of 6
  CASE NUMBER:                3:18-CR-04207-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office io the federal judicial district where they are authorized to reside withio 72
   hours of their release from imprisonment, unless the probation officer iostrocts the defendant to report to a different probation
   office or withio a different time frame.

2. After ioitially reportiog to the probation office, the defendant will receive instroctions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as iostrocted.

3. The defendant must not knowiogly leave the federal judicial district where the defendant is authorized to reside without frrst
   getting permission from the court or the probation officer.

4. The defendant must answer trothfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anythiog about their liviog arrangements (such as the people liviog with the defendant), the defendant must notify the
   probation officer at least I 0 days before the change. If notifyiog the probation officer io advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer withio 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes io plaio
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doiog so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doiog so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifyiog the probation officer at least 10 days io advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or ioteract with someone they know is engaged io crimioal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowiogly communicate or interact with that person without
   frrst getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer withio 72 hours.

10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
    anythiog that was designed, or was modified for, the specific purpose of causiog bodily iojury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    ioformant without frrst gettiog the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (includiog an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that iostroction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the iostroctions of the probation officer related to the conditions of supervision.



                                                                                                                    3:18-CR-04207-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             ANDREW DULLEY (2)                                                       Judgment - Page 5 of 6
 CASE NUMBER:           3:18-CR-04207-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.
     3. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

II




                                                                                             3:18-CR-04207-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             ANDREW DULLEY (2)                                                       Judgment - Page 6 of 6
 CASE NUMBER:           3:18-CR-04207-WQH


                                                  FINE


The defendant shall pay a fine in the amount of      $5,000       unto the United States of America.

Pay a fine in the amount of$5,000 through the Clerk, U.S. District Court. During any period of incarceration
the defendant shall pay fine through the Inmate Financial Responsibility Program at the rate of 50% of the
defendant's income, or $25.00 per quarter, whichever is greater. The defendant shall pay the fine during his
supervised release at the rate of $250 per month. These payment schedules do not foreclose the United States
from exercising all legal actions, remedies, and process available to it to collect the fine judgment at any time.

Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the
change occurs.




                                                                                             3:18-CR-04207-WQH
